Citation Nr: 1122252	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  07-04 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for headaches, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for pseudofolliculitis barbae, currently rated as noncompensable.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for athlete's foot.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980.  

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) dated in April 2006 and March 2007.

In December 2007, the Veteran, accompanied by his representative, testified at a hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file. 

In January 2009, the Board declined to reopen a claim of entitlement to service connection for sinusitis, reopened claims of entitlement to service connection for hearing loss and tinnitus, and denied entitlement to service connection for a bilateral wrist condition and a back condition.  The issues of entitlement to increased ratings for headaches and pseudofolliculitis barbae, whether new and material evidence has been submitted to reopen a claim of service connection for athlete's foot, and the reopened claims of service connection for bilateral hearing loss and tinnitus were remanded for additional development and adjudication.  

In August 2009, the RO granted entitlement to service connection for tinnitus, and evaluated the condition  as 10 percent disabling effective October 17, 2005.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran's service-connected headaches have not been manifested by very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.

2.  The Veteran's service-connected pseudofolliculitis barbae does not affect at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, and does not require intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of less than six weeks during the past twelve- month period. 

3.  In an unappealed rating decision dated in July 2003, the RO denied the Veteran's claim of entitlement to service connection for athlete's foot.

4.  The evidence received since the July 2003 RO decision, by itself or in connection with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for athlete's foot.

5.  The medical evidence of record does not show that a skin condition of the hands and feet, to include dyshidrotic eczema and athlete's foot, was incurred in or aggravated by the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for service-connected headaches have not been met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code (DC) 8199-8100 (2010).

2. The criteria for a compensable rating for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.118 Diagnostic Code 7813 (2010).

3.  A July 2003 RO decision that denied entitlement to service connection for athlete's foot is a final decision.  38 U.S.C.A. §§ 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

4.  The evidence received subsequent to the July 2003 RO decision is new and material, and the Veteran's claim of entitlement to service connection for athlete's foot is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1103 (2010).

5.  A skin condition of the hands and feet, to include dyshidrotic eczema and athlete's foot, was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in December 2005, and July and August 2006, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In terms of the Veteran's new and material claim, the Board observes that the December 2005 letter specifically notified the Veteran that his claim of entitlement to service connection for athlete's foot had previously been denied on the basis that the condition was not incurred in or aggravated by service.  As such, the letter stated that the Veteran needed to submit new and material evidence in support of his claim that related to this fact.  The RO explained that new evidence was evidence submitted to the RO for the first time; and material evidence was existing evidence that pertained to the Veteran's previous denial of service connection.  The RO also informed the Veteran that new and material evidence must raise a reasonable possibility to substantiate the claim.  Kent v. Nicholson, 20 Vet App. 1 (2006).  The December 2005 letter was sent prior to the initial adjudication of the Veteran's claim.  But even if it had been sent after the initial adjudication, the Board finds that a belated notice would not be prejudicial to him since the Veteran was provided adequate notice, his claim was readjudicated, and the Veteran was provided a Supplemental Statement of the Case explaining the readjudication of his claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been afforded VA examinations in connection with his claims.  There is no indication in the record that any additional evidence, relevant to the issues decided herein is available and not part of the claims file.  

The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claims.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claims are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Increased ratings. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that Veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Headaches.

The Veteran's headaches are currently evaluated under Diagnostic Codes  8199-8100 as 30 percent disabling.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  38 C.F.R. § 4.27.

DC 8199 is used to identify unlisted neurological conditions.  DC 8100, contemplating migraines, provides that headaches with characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating.  Migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months warrant a 30 percent rating.  A maximum 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The medical evidence in this case consists of  VA examinations dated in March 2007 and November 2009, as well as VA treatment records.

The Veteran was afforded a VA examination dated in March 2007.  The Veteran indicated that he had had infrequent migraine headaches since age 18, but that these had become very frequent in the last five years.  In some weeks, the Veteran reported that he gets headaches daily.  The Veteran described headaches that were throbbing and sometimes unilateral and sometimes bilateral.  They were associated with nausea, vomiting, photophobia, and phonophobia.  The Veteran was noted to be taking medication for his headaches.  The examiner indicated that most attacks were prostrating and lasted for hours.  The Veteran's headaches were indicated to have a severe impact on activities such as chores, shopping, exercise, sports, recreation, and traveling, and a mild to moderate effect on feeding, bathing, dressing, toileting, and grooming.  

The Veteran was again examined by VA in November 2009.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran reported that he was involved in a motor vehicle accident in 1979.  The Veteran also reported a second incident where he was riding in a military vehicle which hit a rough place in the road and bumped his head.  This was also indicated to be in 1979.  The Veteran complained of headaches as a result of these accidents.  The Veteran reported that his headaches had worsened.  The frequency was indicated to be daily with a severity between 3-4 on a scale of 10, and a duration of 3-4 hours.  The headaches were found to resemble tension type headaches.  Among many neurological and other complaints, the Veteran was also noted to have hypersensitivity to sound and light during headaches.  The Veteran was taking medication for his headaches.  Although the Veteran was noted to have been unemployed for many years, the examiner stated that the condition did not routinely effect his employment.  The examiner, however, indicated that the headaches did affect the Veteran's routine daily activities in that the Veteran's headaches that occur on a daily basis, are poorly relieved by medication, and interfere with the Veteran's ability to go to sleep.  After examination, the Veteran was diagnosed as having a negative examination for traumatic brain injury.  The Veteran was also diagnosed with tension headaches which are not prostrating and are treated with medication.  

The Veteran's treatment records indicate ongoing diagnoses of tension and migraine headaches, with notations that the Veteran has been prescribed medication for this condition.  A treatment note dated in March 2008 indicated that the Veteran had chronic headaches since 1978.  The headaches were noted to occasionally start while the Veteran is sleeping.  Other times, the Veteran was noted to have tension in his neck.  The Veteran indicated that he has black outs.  The Veteran reported headaches 8 times a day.  Neurological examination was non focal.  After examination, the Veteran was indicated to have a non focal neurological examination, and he was diagnosed with tension headaches.  

Another neurological consult dated in August 2007 indicated a history of chronic headaches in the left occipital area, top of the head, and left frontal area.  The Veteran's eyes were indicated to water.  He was noted to have photophobia, some nausea, and sensitivity to sound.  Headache triggers were noted to be reading and salt.  Neurological examination was non focal.  After examination, the Veteran was indicated to have a non focal neurological examination, and he was diagnosed with tension headaches.  

Based on the foregoing, the Board finds that entitlement to a higher evaluation for headaches is not warranted in this case.  To be entitled to the maximum 50 percent disability rating under DC 8100, the Veteran's headaches must be productive of very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  While the Veteran has reported that he occasionally has daily headaches that last 3-4 hours, and that his prescription medication is not that effective, there is no evidence of record indicating that the Veteran's headaches are productive of severe economic inadaptability.  Thus, the Board finds that the symptomatology of the Veteran's headaches do not meet the criteria required by DC 8100 for the maximum 50 percent disability rating. 

The Board has also considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

The weight of the credible evidence demonstrates that the Veteran's headaches have not warranted a disability rating in excess of 30 percent.

B.  Pseudofolliculitis barbae.

The Veteran's service-connected pseudofolliculitis barbae is currently evaluated as noncompensable pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7899-7813.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 7813 pertains to dermatophytosis, which is noted to be evaluated under disfigurement of the head, face, or neck; scars; or dermatitis, depending upon the predominant disability. 

In this case, the Veteran's predominant disability is more closely analogous with dermatitis and, therefore, his pseudofolliculitis barbae has been evaluated using the criteria under Diagnostic Code 7806, which pertains to dermatitis or eczema.  

It is important to note that VA revised certain regulations pertaining to the evaluation of skin disabilities during the pendency of this appeal.  See 73 Fed. Reg. 54708 (September 23, 2008) (identifying regulatory changes effective as of October 23, 2008).  However, the diagnostic criteria pertinent to dermatitis under DC 7806, and those pertinent to dermatophytosis including tinea pedis under DC 7813, did not change at that time and have remained consistent throughout the duration of this appeal.

Diagnostic Code 7806 provides for a 10 percent rating where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, is required for a total duration of less than six weeks during the past twelve- month period.  A 30 percent rating requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or; that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  Finally, a rating of 60 percent is warranted when the condition covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period. 38 C.F.R. § 4.118.

The medical evidence in this case consists of a VA examination dated in March 2007 and VA treatment records.

The Veteran was afforded a VA examination dated in March 2007.  The Veteran reported that the skin condition of pseudofolliculitis barbae started when the Veteran began shaving at age 18.  The examiner indicated that tender papules and pustules form when the hair is ingrown.  The condition was noted to be constant and not progressive.  The Veteran indicated that he keeps his beard at a length to try to prevent ingrown hairs, and removes the ingrown hairs with tweezers.  The Veteran uses no medications in connection with the condition, including corticosteroid or immunosuppressant drugs.  Percent of total body area affected was indicated to be less than 5 percent.  On examination, the Veteran was noted to have pitting scars in the beard area, neck (front and back) on face above the beard.  The Veteran had three tender papules under the chin.  No pustules were seen.  There was no acne or chloracne.  The area with the scars was noted to be the beard area and above the beard area on the lower one third of both cheeks, on the upper half of the neck on the back of the neck below the scalp.  The area covered was 18 cm by 14 cm on the face and under the chin and 14 cm by 7 cm on the back of the neck.  The total area of the scarring was 32 cm by 21 cm.  With respect to the scarring, there was no tenderness on palpation, no adherence to underlying tissue, no limitation of motion or loss of function, no underlying soft tissue damage, no skin ulceration or breakdown over scar, no elevation, some depression, some disfigurement of the head, neck, or face, and the scarring was noted to have the same color and texture of the normal skin.  The scarring did not have indurations or inflexibility.  The Veteran was diagnosed with pseudofolliculitis barbae.

The Veteran's VA treatment records indicate ongoing treatment for pseudofolliculitis barbae among other skin conditions.  These records note a continued presence of pseudofolliculitis barbae, primarily in the beard area, but occasionally on the back, and medication prescribed for this condition.

Based on the foregoing, the Board finds that the Veteran is not entitled to a compensable evaluation for pseudofolliculitis barbae.  In order to warrant a higher evaluation, the evidence must show that the condition affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, is required for a total duration of less than six weeks during the past twelve- month period.  As noted above, however, the condition affects less than five percent of the entire body and the March 2007 examiner indicated that the condition was not being treated with intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs.  

The Board has also considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for a compensable evaluation for pseudofolliculitis barbae.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

C.  Other Considerations.

In addition, with respect to the Veteran's claims, the Board has also considered the statements that his disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his hearing loss, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

In addition, the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's disabilities so as to warrant assignment of higher evaluations on an extra-schedular basis.  In this regard, there is no showing that the Veteran's disabilities have resulted in marked interference with employment.  In addition, there is no showing that the disabilities have necessitated frequent periods of hospitalization, or that they have otherwise rendered impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the criteria for submission for assignment of extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a individual unemployability claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

Here, the Board notes that where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).  

In this case, the Veteran does not meet the numerical criteria set forth above, as his total combined evaluation for his service-connected disabilities is 40 percent disabling, with the highest individual evaluation being 30 percent disabling.  Moreover, the Veteran's medical records do not indicate that he is otherwise unemployable due to his service-connected disabilities.  Therefore, the Board finds that no further consideration of a TDIU is warranted.

III.  New and Material Claim

The Veteran contends that he is entitled to service connection for athlete's foot. The Veteran's claim was previously denied in July 2003.  At that time of the previous decision, the RO found that, although there is a record of treatment in service for athlete's foot, no permanent residual of chronic disability subject to service connection was shown by the service medical records or demonstrated by evidence following service. 

Since July 2003, the Veteran's claims file contains VA treatment records and a VA examination dated in November 2009.  The VA examiner diagnosed the Veteran with dyshidrotic eczema of the hands and feet treated with medication with good response.  The examiner also found that the Veteran's skin condition, including athlete's foot condition, was not caused by or secondary to his military service.  The Veteran's treatment records also note ongoing treatment for skin conditions.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed his claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

Since July 2003, the Veteran's claims file contains VA treatment records and a VA examination dated in November 2009.  This evidence is new in that it had not previously been submitted.  These records indicate a current diagnosis related to the Veteran's foot claim and indicate that the examiner found that the current diagnosis was not related to the Veteran's military service.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that was not present in July 2003, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 

IV.  Service connection.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that he has athlete's foot that is due to service.    

The Veteran's service treatment records indicate that the Veteran was seen in April 1978 for blisters on the feet under the large toe.  In October 1978, the Veteran was seen with a diagnosis of athlete's foot.  Thereafter, the Veteran's service records do not indicate that the Veteran was seen or treated for a chronic athlete's foot condition.

After service, the Veteran has been seen on various occasions for skin conditions of the feet and hands.  In February 2001, the Veteran was diagnosed with tinea pedis and prescribed medication for the condition.  In the same month, the Veteran was indicated to have athlete's foot for about one month.  In May 2001, the Veteran was seen for complaints of right foot skin problems.  He was diagnosed with dermatitis and possible tinea pedis.  In February, March and April 2003, the Veteran was noted to have been prescribed a cream for athlete's foot.  In February 2008, the Veteran was again diagnosed with dermatitis and tinea pedis.  In June 2008, the Veteran was seen for a rash on his chest and hands and was diagnosed with acne, asteototic vs. stasis eczema, and dyshidrotic eczema.  The same month, the Veteran was noted to have a rash on the hands and trunk, and was prescribed medication for the rash.  The Veteran's treatment records do not indicate that the Veteran's skin conditions are related to his military service. 

In order to determine whether the Veteran has athlete's foot that is related to his military service, the Veteran was afforded a VA examination dated in November 2009.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran was noted to have a history of dyshidrotic eczema affecting the hands and feet.  The condition was noted to be intermittent and not progressive.  Treatment consisted of using ammonia lactate 5% lotion twice a day, which was noted to give good response without any side effects.  Local skin symptoms were indicated to be flakiness of the hands and feet with no systemic symptoms such as fever or weight loss.  There was no history of malignant neoplasm.  Upon examination, there was no evidence of dermatitis or eczema, and there was no scarring from any reported episodes.  The Veteran was reported to have no acne, no alopecia aerate, and no tinea pedis.  The Veteran was diagnosed with dyshidrotic eczema of the hands and feet treated with medication with good response.   The examiner then stated that it was his opinion that the Veteran's skin condition, including athlete's foot condition, was not caused by or secondary to military service.  The examiner went on to state that a review of the Veteran's claims file did not reflect that the Veteran was diagnosed with a chronic recurrent skin condition such as tinea pedis, eczema or dyshidrotic eczema for which he is treated.  The examiner then concluded that by stating that "I must conclude that the Veteran's current skin condition including tinea pedis which was not found on today's examination and his documented history of dyshidrotic  eczema is not caused or related to his military service.  I do not find evidence in his C-file that he had chronic or recurrent condition."

Based on the foregoing, the Veteran's claim of entitlement to service connection for a skin condition of the feet, including athlete's foot, must be denied.  In this case, the medical evidence does not indicate that the Veteran's diagnosed condition is related to service.   

In this regard, the Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinion of the November 2009 VA examiner, based as it was on an examination of the Veteran and a review of his claims file, is most persuasive in this case. The Veteran's contentions regarding his claim are outweighed by the medical evidence of record.  

Here, the Board notes that the Veteran has contended on his own behalf that he has athlete's foot that is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Here, although the Board finds that the Veteran is competent to report his symptoms and what occurred during his military service, the Board finds that the findings of the November 2009 VA examination report are more probative as to the existence and etiology of the claimed disorder.  In this regard, the medical evidence does not indicate that the Veteran's currently diagnosed skin condition of the feet and hands is related to his military service.  Thus, the Board concludes that the preponderance of the evidence is against the Veteran's claim, and accordingly, service connection for this disorder must be denied. 


ORDER

An increased rating for headaches, currently rated as 30 percent disabling, is denied.

An increased rating for pseudofolliculitis barbae, currently rated as noncompensable, is denied.

New and material evidence sufficient to reopen a claim of entitlement to service connection for athlete's foot has been received and the claim is reopened.

Service connection for a skin condition of the hands and feet, to include dyshidrotic eczema and athlete's foot, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's hearing loss claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board notes that the Veteran's claims file indicates that medical records related to hearing loss are not associated with the Veteran's claims file.  Here, the Board notes that a February 2003 VA treatment note indicates that the Veteran has had multiple audiology consults, including consults in July 2001, July 2002, and April 2003.  A November 2001 treatment note also indicates that the Veteran was seen for a hearing evaluation with a private-sector audiologist on 9/13/01 (AFSI program) and that the results were available in the Audiology clinic files.  The note indicated that the Veteran would be scheduled for an additional hearing evaluation.  The Veteran also appears to have been referred for an audiology consult in a June 2001 VA treatment note.  However, none of the audiology evaluations referenced above, have been associated with the Veteran's claims file.

Based on the foregoing, this matter must be remanded in order that any missing medical records related to the Veteran's hearing loss claim may be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).  VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

In addition, the Board notes that the Veteran was afforded a VA examination in connection with his hearing loss claim in May 2009.  However, if additional records are associated with the claims file, the RO should arrange for the Veteran's claims folder to be reviewed by the May 2009 VA examiner (or a suitable substitute if this examiner is unavailable), for the purpose of preparing an addendum that specifically addresses the new medical evidence and indicates whether this new evidence alters the opinions given in the previous report.  The examiner should then reiterate an opinion regarding whether the Veteran has hearing loss that had its onset in service, within one year of service, or is otherwise related to service. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the claims file, who have treated the Veteran since service for hearing loss.  This should include all audiology consultations conducted at the VA from 2001 to the present, and a hearing evaluation with a private-sector audiologist conducted on 9/13/01 (AFSI program).  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  If the Veteran believes that all relevant medical records have been obtained, ask that he notify the VA that there is no more evidence to submit in order to prevent further delay in the adjudication of the claims.

2.  If additional records related to the Veteran's hearing loss claim are associated with the Veteran's claims file, the RO should arrange for the Veteran's claims folder to be reviewed by the examiner who prepared the May 2009 VA examination report (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum that specifically addresses the new medical evidence and indicates whether this new evidence alters the opinions given in the previous report.  The examiner should then reiterate an opinion regarding whether the Veteran has hearing loss that had its onset in service, within one year of service, or is otherwise related to service.  The claims file should be made available to the examiner for review in conjunction with the examination.  The examiner should opine as to whether the Veteran has hearing loss that was at least as likely as not (a 50 percent or higher likelihood) incurred during, or was the result of active duty.  In addition, the examiner must fully describe any functional effects associated with the Veteran's hearing disability and the impact of his hearing loss disability upon his vocational pursuits.  A complete rationale for all opinions is requested.  

3.  Readjudicate the issue on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


